
	
		II
		109th CONGRESS
		2d Session
		S. 2820
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2006
			Mr. Coleman introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require the Secretary of Energy to provide block
		  grants to States to provide needs-based assistance to households of consumers
		  of high-priced fuel, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Fuel Emergency Relief
			 Act.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Fuel assistance block grant program
					Sec. 101. Purpose.
					Sec. 102. Definitions.
					Sec. 103. Authorization of appropriations.
					Sec. 104. Establishment of fuel assistance block grant
				program.
					Sec. 105. Reports.
					Sec. 106. Lead agency.
					Sec. 107. Application and plan.
					Sec. 108. Determination of eligibility and
				priority.
					Sec. 109. Limitations on State allotments.
					Sec. 110. Administration and enforcement.
					Sec. 111. Payments.
					Sec. 112. Audits.
					Sec. 113. Report by Secretary.
					Sec. 114. Nondiscrimination.
					Sec. 115. Amounts reserved; allotments.
					TITLE II—Trust fund and revenue provisions
					Sec. 201. Establishment of Fuel Assistance Block Grant Trust
				Fund.
					Sec. 202. Revaluation of LIFO inventories of large integrated
				oil companies.
				
			IFuel
			 assistance block grant program
			101.PurposeThe purpose of this title is to establish a
			 fuel assistance block grant program to provide the maximum flexibility to each
			 State to provide needs-based assistance to households of consumers of
			 high-priced fuel residing in the State.
			102.DefinitionsExcept as otherwise specifically provided,
			 in this title:
				(1)Fuel cost
			 burdenThe term fuel cost burden means the
			 expenditures of the household for fuel divided by the income of the
			 household.
				(2)HouseholdThe
			 term household means any individual or group of individuals who
			 are living together as 1 economic unit.
				(3)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section
			 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
				(4)Lead
			 agencyThe term lead agency means the agency
			 designated under section 106(a).
				(5)Motor
			 vehicleThe term motor vehicle has the meaning given
			 the term in section 201 of the Petroleum Marketing Practices Act (15 U.S.C.
			 2821).
				(6)Poverty
			 lineThe term poverty line has the meaning given
			 such term in section 673(2) of the Community Services Block Grant Act (42
			 U.S.C. 9902(2)), including any revision required by such section, that is
			 applicable to a household of the size involved.
				(7)ReservationThe
			 term reservation has the meaning given the term in section 3 of
			 the Indian Financing Act of 1974 (25 U.S.C. 1452).
				(8)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(9)StateThe
			 term State means—
					(A)a State;
					(B)the District of
			 Columbia;
					(C)the Commonwealth
			 of Puerto Rico;
					(D)any other
			 territory or possession of the United States; and
					(E)each tribal
			 organization that is determined by the Secretary to be capable of effectively
			 administering the fuel assistance block grant program on a reservation.
					(10)Tribal
			 organizationThe term tribal organization has the
			 meaning given the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
				103.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this title $2,500,000,000 for each
			 of fiscal years 2007 and 2008.
			104.Establishment
			 of fuel assistance block grant programNot later than 60 days after the date of
			 enactment of this Act, the Secretary shall establish a program to make grants
			 to States in accordance with this title to provide—
				(1)fuel assistance
			 to eligible households in the State; and
				(2)funds for
			 administrative costs incurred in providing the assistance.
				105.Reports
				(a)In
			 generalTo be eligible to receive and expend payments for a
			 fiscal year under this title, a State shall prepare and submit to the Secretary
			 a report describing the activities that the State intends to carry out using
			 amounts received under this title, including information on the types of
			 activities and the categories or characteristics of eligible households to be
			 served.
				(b)Availability
			 and commentA report under subsection (a) shall be made public
			 within the State in such a manner as to facilitate comment by any person
			 (including any Federal or other public agency) during the development of the
			 report and after the completion of the report.
				(c)Revision
					(1)In
			 generalThe report shall be revised throughout the year as may be
			 necessary to reflect substantial changes in the activities assisted using
			 amounts provided under this title.
					(2)Availability
			 and commentAny revision in the report shall be subject to
			 subsection (b).
					(d)No additional
			 reportsThe Secretary may not impose any reporting requirements
			 on States to carry out this title that are in addition to the reports
			 specifically required under this title.
				106.Lead
			 agency
				(a)DesignationThe
			 chief executive officer of a State desiring to receive a grant under this title
			 shall designate, in an application submitted to the Secretary under section
			 107, an appropriate State agency that complies with subsection (b) to act as
			 the lead agency for the State.
				(b)Duties
					(1)In
			 generalThe lead agency shall—
						(A)administer,
			 directly or through other State agencies, the financial assistance received
			 under this title by the State;
						(B)develop the State
			 plan to be submitted to the Secretary under section 107(a);
						(C)in conjunction
			 with the development of the State plan, hold at least 1 hearing in the State to
			 provide to the public an opportunity to comment on the provision of fuel
			 assistance under the State plan; and
						(D)coordinate the
			 provision of fuel assistance under this title with other Federal, State, and
			 local fuel assistance programs.
						(2)Development of
			 planIn the development of the State plan described in paragraph
			 (1)(B), the lead agency shall consult with appropriate representatives of units
			 of general purpose local government on issues relating to the State plan,
			 including consideration of—
						(A)local fuel
			 assistance needs and resources;
						(B)the effectiveness
			 of existing fuel assistance; and
						(C)the methods by
			 which funds made available under this title may be used to effectively provided
			 assistance to consumers for high fuel costs.
						107.Application
			 and plan
				(a)ApplicationTo
			 be eligible to receive assistance under this title, a State shall prepare and
			 submit to the Secretary an application at such time, in such manner, and
			 containing such information as the Secretary shall by rule require,
			 including—
					(1)an assurance that
			 the State will comply with the requirements of this title; and
					(2)a State plan that
			 meets the requirements of subsection (c).
					(b)Period covered
			 by planA State plan contained in the application under
			 subsection (a) shall be designed to be carried out during a 2-year
			 period.
				(c)Requirements of
			 a plan
					(1)Lead
			 agencyThe State plan shall identify the lead agency.
					(2)Use of block
			 grant funds
						(A)In
			 generalThe State plan shall provide that the State shall use the
			 amounts provided to the State for each fiscal year under this title—
							(i)to
			 provide fuel assistance to eligible households residing in the State;
			 and
							(ii)to
			 cover administrative costs incurred in providing the assistance.
							(B)Eligibility
			 standardsThe State plan shall include—
							(i)the
			 State household eligibility standards for receiving fuel assistance under this
			 section, which standards shall meet the requirements of section 108;
							(ii)the form and
			 dollar amount of such fuel assistance; and
							(iii)the methods of
			 providing such fuel assistance to the eligible households.
							(C)Maintenance of
			 effortThe State plan shall provide assurances that funds
			 received under this title by the State will be used only to supplement, not to
			 supplant, the amount of Federal, State, and local funds otherwise expended for
			 fuel assistance in the State.
						(D)Sectarian
			 purposes and activitiesNo financial assistance provided under
			 this title shall be expended to promote any sectarian purpose or activity,
			 including sectarian worship or instruction.
						(d)Approval of
			 applicationThe Secretary shall approve an application that
			 satisfies the requirements of this section.
				108.Determination
			 of eligibility and priority
				(a)Determination
			 of eligibility standards
					(1)In
			 generalIn determining the household eligibility standards
			 included in the State plan under section 107(c)(2)(B), a State receiving
			 assistance under this title—
						(A)shall determine
			 which households that meet the requirements of paragraph (2) shall be eligible
			 for fuel assistance under this title, except that a household shall not be
			 ineligible solely on the basis of household income if such income is less than
			 110 percent of the poverty line; and
						(B)may use
			 additional criteria to determine household eligibility.
						(2)Household
			 eligibility criteriaA household that may be eligible for fuel
			 assistance under this title is a household—
						(A)in which not less
			 than 1 individual can demonstrate that the individual owns, or has entered into
			 a long-term lease agreement for, a motor vehicle; and
						(B)(i)with a total income
			 that does not exceed the greater of—
								(I)an amount equal to 250 percent of the
			 poverty line; or
								(II)an amount equal to 70 percent of the
			 State median income; or
								(ii)in which 1 or more individuals are
			 receiving—
								(I)assistance under the State program funded
			 under part A of title IV of the Social Security Act (42 U.S.C. 601 et
			 seq.);
								(II)food stamps under the Food Stamp Act of
			 1977 (7 U.S.C. 2011 et seq.);
								(III)supplemental security income payments
			 under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.); or
								(IV)payments under section 1315, 1521, 1541,
			 or 1542 of title 38, United States Code, or under section 306 of the Veterans'
			 and Survivors' Pension Improvement Act of 1978 (30 U.S.C. 1521 note).
								(b)PriorityIn providing fuel assistance to eligible
			 households, a State receiving assistance under this title shall give priority
			 to eligible households with the greatest fuel cost burdens and, in particular,
			 such households that do not have a viable alternative to motor vehicle
			 transportation.
				109.Limitations on
			 State allotments
				(a)No individual
			 or family entitlement to contract, grant, or assistanceExcept as
			 otherwise specifically provided in this title, nothing in this title—
					(1)entitles any
			 household to assistance or a contract or grant; or
					(2)limits the right
			 of a State to impose additional limitations or conditions on assistance or a
			 contract or grant under this title.
					(b)Construction of
			 facilitiesNo funds made available under this title shall be
			 expended for the purchase or improvement of land, or for the purchase,
			 construction, or permanent improvement (other than minor remodeling) of any
			 building or facility.
				110.Administration
			 and enforcement
				(a)AdministrationThe
			 Secretary shall—
					(1)coordinate all
			 activities of the Department of Energy relating to fuel assistance, and, to the
			 maximum extent practicable, coordinate the activities with similar activities
			 of other Federal entities; and
					(2)provide technical
			 assistance to assist States in carrying out this title, including assistance on
			 a reimbursable basis.
					(b)Enforcement
					(1)Review of
			 compliance with State planThe Secretary shall—
						(A)review and
			 monitor State compliance with—
							(i)this title;
			 and
							(ii)the plan
			 approved under section 107(d) for the State; and
							(B)have the power to
			 terminate payments to the State in accordance with paragraph (2).
						(2)Noncompliance
						(A)In
			 general
							(i)ApplicationThis
			 subparagraph applies if the Secretary, after reasonable notice to a State and
			 opportunity for a hearing, finds that—
								(I)there has been a
			 failure by the State to comply substantially with any provision or requirement
			 set forth in the plan approved under section 107(d) for the State; or
								(II)in the operation
			 of any program or activity for which assistance is provided under this title,
			 there is a failure by the State to comply substantially with any provision of
			 this title.
								(ii)NoticeIf
			 the Secretary makes the finding described in subclause (I) or (II) of clause
			 (i), the Secretary shall notify the State of the finding and that no further
			 payments will be made to the State under this title (or, in the case of
			 noncompliance in the operation of a program or activity, that no further
			 payments to the State will be made with respect to the program or activity)
			 until the Secretary is satisfied that there is no longer any such failure to
			 comply or that the noncompliance will be promptly corrected.
							(B)Additional
			 sanctionsIn the case of a finding of noncompliance made pursuant
			 to subparagraph (A), the Secretary may, in addition to imposing the sanctions
			 described in subparagraph (A), impose other appropriate sanctions, including
			 recoupment of money improperly expended for purposes prohibited or not
			 authorized by this title, and disqualification from the receipt of financial
			 assistance under this title.
						(C)NoticeThe
			 notice required under subparagraph (A) shall include a specific identification
			 of any additional sanction being imposed under subparagraph (B).
						(3)ProceduresThe
			 Secretary shall establish by regulation procedures for—
						(A)receiving,
			 processing, and determining the validity of complaints concerning any failure
			 of a State to comply with the State plan or any requirement of this title;
			 and
						(B)imposing
			 sanctions under this section.
						111.Payments
				(a)In
			 General
					(1)PaymentsA
			 State that has an application approved by the Secretary under section 107(d)
			 shall be entitled to a payment under this section for each fiscal year in an
			 amount that is equal to the allotment of the State under section 115 for the
			 fiscal year.
					(2)State
			 entitlementSubject to the availability of funds under section
			 103, this title—
						(A)constitutes
			 budget authority in advance of appropriations Acts; and
						(B)represents the
			 obligation of the Federal Government to provide for the payment to States of
			 the amount described in paragraph (1).
						(b)Method of
			 payment
					(1)In
			 generalSubject to paragraph (2), the Secretary may make payments
			 to a State in installments, or in advance or by way of reimbursement, with
			 necessary adjustments on account of overpayments or underpayments, as the
			 Secretary may determine.
					(2)LimitationThe
			 Secretary may not make the payments in a manner that prevents the State from
			 complying with section 107(c)(2).
					(c)Spending of
			 funds by StatePayments to a State from an allotment under
			 section 115 for a fiscal year may be expended by the State in the fiscal year
			 or in the succeeding fiscal year.
				112.Audits
				(a)RequirementAfter
			 the close of each program period covered by an application approved under
			 section 107(d), a State shall audit the expenditures of the State during the
			 program period from amounts received under this title.
				(b)Independent
			 AuditorAn audit under this section shall be conducted—
					(1)by an entity that
			 is independent of any agency administering activities that receive assistance
			 under this title; and
					(2)in accordance
			 with generally accepted auditing principles.
					(c)SubmissionNot
			 later than 30 days after the completion of an audit under this section, the
			 State shall submit a copy of the audit to the legislature of the State and to
			 the Secretary.
				(d)Repayment of
			 amountsEach State shall repay to the United States any amounts
			 determined through an audit under this section to have not been expended in
			 accordance with this title, or the Secretary may offset the amounts against any
			 other amount to which the State is or may be entitled under this title.
				113.Report by
			 SecretaryNot later than July
			 31, 2007, and annually thereafter, the Secretary shall submit to the Committee
			 on Energy and Natural Resources of the Senate and the Committee on Energy and
			 Commerce of the House of Representatives a report that contains—
				(1)a summary and analysis of the data and
			 information provided to the Secretary in the State audits submitted under
			 section 112; and
				(2)an assessment, and if appropriate,
			 recommendations for Congress concerning efforts that should be undertaken to
			 improve fuel assistance in the United States.
				114.Nondiscrimination
				(a)In
			 GeneralThe Secretary shall not provide financial assistance for
			 any program, project, or activity under this title unless the grant or contract
			 with respect to the program, project, or activity specifically provides that no
			 person with responsibilities for the operation of the program, project, or
			 activity will discriminate with respect to the program, project, or activity
			 because of race, religion, color, national origin, sex, or disability.
				(b)EnforcementThe
			 powers, remedies, and procedures set forth in title VI of the
			 Civil Rights Act of 1964 (42 U.S.C.
			 2000d et seq.) shall be the powers, remedies, and procedures this section
			 provides to the Secretary concerning a violation of subsection (a).
				115.Amounts
			 reserved; allotments
				(a)Definition of
			 StateIn this section, the term State means—
					(1)each of the 50
			 States;
					(2)the District of
			 Columbia; and
					(3)the Commonwealth
			 of Puerto Rico.
					(b)Amounts
			 Reserved
					(1)Virgin
			 islandsThe Secretary shall reserve not to exceed
			 1/2 of 1 percent of the amount appropriated under section
			 103 for each fiscal year for payments to the Virgin Islands of the United
			 States.
					(2)Indian
			 tribesThe Secretary shall reserve not more than 3 percent of the
			 amount appropriated under section 103 for each fiscal year for payments to
			 Indian tribes and tribal organizations.
					(c)State
			 Allotment
					(1)In
			 generalExcept as provided in paragraphs (2) and (3), from the
			 amounts appropriated under section 103 for each fiscal year remaining after the
			 reservations required under subsection (b) (referred to in this paragraph as
			 the remainder), the Secretary shall allot to each State an
			 amount that is equal to an amount that bears the same ratio to the remainder as
			 the population of the State bears to the population of all States, based on the
			 latest available Federal census conducted under section 141(a) of title 13,
			 United States Code.
					(2)AdjustmentExcept
			 as provided in paragraph (3), the Secretary may adjust the allotment required
			 under paragraph (1) to take into account the number of eligible households
			 under this title that reside in a State.
					(3)Insufficient
			 fundsIf the Secretary finds that the total amount of allotments
			 to which States would otherwise be entitled for a fiscal year under paragraphs
			 (1) and (2) will exceed the amount of funds that will be made available to
			 provide the allotments for the fiscal year, the Secretary shall reduce the
			 allotments made to States under this subsection, on a pro rata basis, to the
			 extent necessary to allot under this subsection a total amount that is equal to
			 the funds that will be made available.
					(d)Data and
			 InformationThe Secretary shall obtain from each appropriate
			 Federal agency, the most recent data and information necessary to determine the
			 allotments required under subsection (c).
				(e)Reallotments
					(1)In
			 generalAny portion of an allotment under subsection (c) to a
			 State that the Secretary determines is not required to carry out a State plan
			 approved under section 107(d) and any amounts repaid to the Secretary under
			 this title, during the period for which the allotment is made available, shall
			 be reallotted by the Secretary to other States in proportion to the original
			 allotments to the other States.
					(2)Limitations
						(A)ReductionThe
			 amount of any reallotment to which a State is entitled under paragraph (1)
			 shall be reduced to the extent that the allotment exceeds the amount that the
			 Secretary estimates will be used in the State to carry out a State plan
			 approved under section 107(d).
						(B)ReallotmentsThe
			 amount of the reduction shall be similarly reallotted among States for which no
			 reduction in an allotment or reallotment is required by this paragraph.
						(3)Amounts
			 reallottedFor purposes of any other section of this title, any
			 amount reallotted to a State under this subsection shall be considered to be
			 part of the allotment made under subsection (c) to the State.
					IITrust fund and
			 revenue provisions
			201.Establishment
			 of Fuel Assistance Block Grant Trust Fund
				(a)In
			 generalSubchapter A of
			 chapter 98 of the Internal Revenue Code of 1986 (relating to trust fund code)
			 is amended by adding at the end the following:
					
						9511.Fuel
				Assistance Block Grant Trust Fund
							(a)Creation of
				Trust FundThere is established in the Treasury of the United
				States a trust fund to be known as the Fuel Assistance Block Grant Trust
				Fund (referred to in this section as the Trust Fund),
				consisting of such amounts as may be appropriated or credited to the Trust Fund
				as provided in this section or section 9602(b).
							(b)Transfers to
				Trust FundThere is hereby appropriated to the Trust Fund for
				each fiscal year an amount equivalent to the increase in revenues received in
				the Treasury during such fiscal year as the result of the amendments made by
				sections 202 and 203 of the Fuel Emergency
				Relief Act.
							(c)Distribution of
				amounts in Trust FundAmounts in the Trust Fund shall be
				available, as provided by appropriation Acts, to provide for the fuel
				assistance block grant program established under title I of the
				Fuel Emergency Relief
				Act.
							(d)Termination of
				Trust Fund
								(1)In
				generalSubsection (b) shall not apply with respect to any fiscal
				year beginning after September 30, 2008.
								(2)Transfer of
				remaining fundsOn October 1, 2008, the Secretary shall transfer
				any remaining funds in the Trust Fund to the general fund to the extent such
				funds are not needed to meet any outstanding obligations of the fuel assistance
				block grant program established under title I of the
				Fuel Emergency Relief
				Act.
								.
				(b)Conforming
			 amendmentThe table of sections for subchapter A of chapter 98 of
			 such Code is amended by adding at the end the following:
					
						
							Sec. 9511. Fuel Assistance Block Grant
				Trust
				Fund.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				202.Revaluation of
			 LIFO inventories of large integrated oil companies
				(a)General
			 ruleNotwithstanding any other provision of law, if a taxpayer is
			 an applicable integrated oil company for its last taxable year ending in
			 calendar year 2005, the taxpayer shall—
					(1)increase,
			 effective as of the close of such taxable year, the value of each historic LIFO
			 layer of inventories of crude oil, natural gas, or any other petroleum product
			 (within the meaning of section 4611) by the layer adjustment amount, and
					(2)decrease its cost
			 of goods sold for such taxable year by the aggregate amount of the increases
			 under paragraph (1).
					If the
			 aggregate amount of the increases under paragraph (1) exceed the taxpayer’s
			 cost of goods sold for such taxable year, the taxpayer’s gross income for such
			 taxable year shall be increased by the amount of such excess.(b)Layer adjustment
			 amountFor purposes of this section—
					(1)In
			 generalThe term layer adjustment amount means, with
			 respect to any historic LIFO layer, the product of—
						(A)$18.75, and
						(B)the number of
			 barrels of crude oil (or in the case of natural gas or other petroleum
			 products, the number of barrel-of-oil equivalents) represented by the
			 layer.
						(2)Barrel-of-oil
			 equivalentThe term barrel-of-oil equivalent has the
			 meaning given such term by section 29(d)(5) (as in effect before its
			 redesignation by the Energy Tax Incentives Act of 2005).
					(c)Application of
			 requirement
					(1)No change in
			 method of accountingAny adjustment required by this section
			 shall not be treated as a change in method of accounting.
					(2)Underpayments of
			 estimated taxNo addition to the tax shall be made under section
			 6655 of the Internal Revenue Code of 1986 (relating to failure by corporation
			 to pay estimated tax) with respect to any underpayment of an installment
			 required to be paid with respect to the taxable year described in subsection
			 (a) to the extent such underpayment was created or increased by this
			 section.
					(d)Applicable
			 integrated oil companyFor purposes of this section, the term
			 applicable integrated oil company means an integrated oil company
			 (as defined in section 291(b)(4) of the Internal Revenue Code of 1986) which
			 has an average daily worldwide production of crude oil of at least 500,000
			 barrels for the taxable year and which had gross receipts in excess of
			 $1,000,000,000 for its last taxable year ending during calendar year 2005. For
			 purposes of this subsection all persons treated as a single employer under
			 subsections (a) and (b) of section 52 of the Internal Revenue Code of 1986
			 shall be treated as 1 person and, in the case of a short taxable year, the rule
			 under section 448(c)(3)(B) shall apply.
				
